        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF MARYLAND

                                        (Northern Division)

RENEE L. McCRAY                               :

       Plaintiff                              :

               v.                             : Case 1:13-cv-01518 -ADC

SAMUEL I WHITE P.C. et al                     :

       Defendants                             :

                    REPLY TO PLAINTIFFS OPPOSITION OF DEFENDANTS MOTION
                                  FOR SUMMARY JUDGMENT



            Comes now the Defendants, Samuel I. White, PC (the “White Law Firm”), and John
E. Driscoll, III, Robert E. Frazier, Jana M. Gantt, Laura D. Harris, Kimberly Lane, and Deena
Reynolds (SIWPC and the individuals as “Substitute Trustees”) (collectively hereinafter referred
to as “the SIWPC Defendants), by and through undersigned counsel and submits their Response
to Plaintiff’ Renee L. McCray’s (McCray) Opposition to the SIWPC Defendants Rule 56 Motion
for Summary Judgment and states as follows:


                                      A. DISCUSSION


       Initially, it is perplexing that Plaintiff basis her defense to the Motion on the lack of
completion of discovery. This Court set the date for the close of discovery and Plaintiff was fully
aware of same. With all candor, complete discover was provided to the Plaintiff despite her
assertions. What McCray seeks goes far beyond the rather narrow scope of the case and is an
attempt to undertake discovery regarding the State foreclosure proceeding. Indeed, this very fact
has become clear with McCray’s fourth (4th) action she filed in this Court, McCray v. Samuel I
White PC et al 8:18-cv03491-GLS. In that, McCray’s 4th action in this Court, McCray once
again seeks injunctive relief that this Court recently denied (ECF 149) as well as having the
same denied in the State Court action (ECF 174-2 Dkt 71/3 *15); asserting a failure to cease and
                                                                                                 1
                                           L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 2 of 16



desist in sending her notices of foreclosure sale as mandated by Md. Rule 14-210 et seq.; and
again challenging the foreclosure sale by re-asserting the very same challenges she made and
which were denied by the Circuit Court (ECF 174-2 Dkt 90/3 *20).
       First, in reviewing not only McCray Opposition, but her own motion for summary
judgment, it is puzzling that McCray throughout all, seeks to shift the blame for all her
foreclosure and bankruptcy woes to the SIWPC Defendants and Wells Fargo. More interestingly
is the fact that nowhere in any of her pleadings, while admitting that she executed the loan
documents (including the note and deed of trust) (McCray Opp. at pg. 7), does McCray admit
that she defaulted in her loan payments, which were the root of all these issues. In this context
the underlying basis for the FDCPA claims she makes is that McCray pursues to collaterally
attack the State foreclosure action which at this juncture is merely awaiting ratification of the
foreclosure sale to be concluded. All of McCray’s challenges in the State Court and the
Maryland Court of Special Appeals (COSA) challenging the right to foreclose as wells as any
procedural irregularities in how the November 15, 2017 foreclosure sale was conducted, have
been without success.
       Additionally, McCray misconstrues her undisputed default under the loan with
allegations concerning her disputing the debt itself. McCray’s basic argument is that she does not
believe that neither the servicer nor the investor is her creditor so she is under no obligation to
them. With this common factor then all actions directed by Wells Fargo to the Substitute
Trustees are improper and thus the Substitute Trustees, the individually named Defendants who
merely act on behalf of the secured party and their counsel, the White Law Firm, by pursuing the
action have violated the FDCPA by pursuing the State foreclosure action. The SIWPC
Defendants deny any errors and the State and Federal Courts have repeated found that Wells
Fargo as servicer for the investor, in this case Freddie Mac had the right to foreclose. If McCray
disputes the “debt” then her action is in the foreclosure case as the Court of Appeals has held
that the “[D]etermination of the precise amount of the debt, however, is reserved to examination
of the auditor's account. It is unnecessary and incorrect for the trial judge to rule upon the
propriety of the debt amount prior to the audit…” See Greenbriar Condominium, Phase I
Council Of Unit Owners, Inc. v Brooks, 387 Md. 683, 742, 878 A.2d 528, 564 (2005). Therefore,
as the Courts have held that Wells Fargo had a right to foreclose if McCray disputes the amounts
that they claim is due under the default, then she needs to pursue same in the State foreclosure

                                                                                                2
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 3 of 16



and not in this Court when the time is appropriate. Once again McCray has been discharged of
her personal obligation under the debt so there is no collection effort being made against her and
the action is merely to condemn the collateral, terminate any interested parties interest, claims, or
rights in the property and nothing more.
       As to the delineations concerning the procedural nature, history, and status of the State
and Federal litigation, while McCray seeks to re-write history, it is unnecessary to respond to
same and the record will speak for itself.
       As to the material aspects of the Motion for Summary Judgment which McCray opposes,
the SIWPC Defendants reply to her opposition as follows:

   1. McCray’s claim of incomplete discovery

       Undeniably McCray misconstrues this Courts prior rulings which clearly have held that
discovery is closed. More perplexing of McCray’s argument is, if discovery according to her is
not completed thus should not be closed, then why is it that she filed her motion for summary
judgment which complies with the Courts Scheduling Order which provided that dispositive
motions due upon the close of discovery? This Court granted a limited extension of the
scheduling order as to discovery and filing dispositive motion (ECF 155) and that time has now
come and gone. Indeed, what McCray seeks through discovery is irrelevant to the issues before
this Court and are documents which are either not discoverable as being protected by the
attorney client privilege or are not documents which the SIWPC Defendants possess, had
possessed, or would needed to possess as they are documents which are between the servicer
and investor and their predecessors in interest.
        As discussed at great length in the Motion with regard to the ownership/holder aspects
McCray should be indifferent as to who owns or has an interest in the note, which McCray fails
to address. As the court noted in In re Veal, 450 B.R. 897, 909 (9th Cir. BAP 2011), “[u]nder
established rules, the maker [of a note] should be indifferent as to who owns or has an interest in
the note so long as it does not affect the maker's ability to make payments on the note.” 450 B.R.
at 912. Accord Deutsche Bank Nat. Tr. Co. v. Brock, 430 Md. at 731, 63 A.3d at 50.infra.
McCray does not contend that the assignment in anyway impacted her ability to make payments
or that she does not know to which entity her payments are due, and thus, the question of which



                                                                                                   3
                                             L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 4 of 16



entity owns the Note is irrelevant to the resolution of the present case. Id. Deutsche Bank Nat. Tr.
Co. v. Brock, 430 Md. at 731, 63 A.3d at 50.
       Regardless the SIWPC Defendants Motion is proper and McCray asserts nothing to
contradict the facts as presented that the Defendants are entitled to judgment as a matter of law.

   2. The Freddie Mac creditor issue

       Next, McCray continues on that no proof has been provided to her that Federal Home
Loan Mortgage Corporation (Freddie Mac) is a creditor. McCray Opp. at pg., 4. This very issue
has been repeatedly raised and addressed in the State foreclosure proceeding in the five (5)
motions to stay or dismiss she filed all of which were denied. See State Court Docket ECF 174-
2, and Court of Special Appeals Opinion ECF 174-3 *3 (“In fact, McCray had essentially raised
the same claims regarding the appellees [the Substitute Trustees] in several of her previous
motions”.). Indeed as discussed above, as the court noted in In re Veal, 450 B.R. 897, 909 (9th
Cir. BAP 2011), “[u]nder established rules, the maker [of a note] should be indifferent as to who
owns or has an interest in the note so long as it does not affect the maker's ability to make
payments on the note.” 450 B.R. at 912.
       Secondly, the Order to Docket filed in the State foreclosure action, which McCray admits
being served with, has an affidavit of ownership and the copy of the notice of intent to foreclose
(NOI), all of which delineate Freddie Macs interest.(Memorandum to Motion for Summary
Judgment ECF 174 *18-19). More so, McCray admitted receiving correspondence from Wells
Fargo, independent of these Defendants, where they said repeatedly Freddie Mac was the
investor. (See ECF 174 - 15, 16, 17, 18, and 19) as well as, what McCray’s loan arrears were at
the time which mirrors the NOI (ECF 174-25). Finally, the Report of Sale, the Post Sale Order of
Publication (NISI) and the auctioneers affidavit filed in the foreclosure action after the sale (all
of which McCray attempted to strike), all delineated Freddie Mac as the investor and foreclosure
purchaser. Furthermore, McCray was provided with the foreclosure referral sent by Wells Fargo
to the defendant the White Law Firm which outlined that Freddie Mac was the investor on the
loan in discovery.
       As addressed in the Motion, no provision of the FDCPA has been found which would
require a debt collector to independently investigate the merit of the debt, or to investigate the
accounting principles of the creditor, or to keep detailed files of any documents or to even


                                                                                                4
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 5 of 16



provide copies of any documentation supporting the verification. See Azar v. Hayter, 874
F.Supp. 1314, 1317 (N.D.Fla.), aff'd, 66 F.3d 342 (11th Cir.1995), cert. denied, 516 U.S. 1048,
116 S.Ct. 712, 133 L.Ed.2d 666 (1996); Chaudhry v. Gallerizzo, 174 F.3d 394 (4th Cir. 1999).
The Courts have held contrary to McCray’s thinking that verification of a debt involves nothing
more than the debt collector confirming in writing that the amount being demanded is what the
creditor is claiming is owed. See Azar v. Hayter, 874 F.Supp. at 1317.
       Despite the various Court decisions ruling to the contrary, McCray still continues on her
quest and McCray asserts nothing to contradict the facts as presented that the Defendants are
entitled to judgment as a matter of law.
   3. The Verification

       Consistent with the legislative history, verification is only intended to “eliminate the ...
problem of debt collectors dunning the wrong person or attempting to collect debts which the
consumer has already paid.” S.Rep. No. 95–382, at 4 (1977), reprinted in 1977 U.S.C.C.A.N.
1695, 1699. There is no concomitant obligation to forward copies of bills or other detailed
evidence of the debt. Id. Chaudhry v. Gallerizzo, 174 F.3d at 406. McCray contends that the
verification requires presenting her with documentary proof under oath, (4th Amended Compl. ¶
60).
        Here McCray does not allege she paid the wrong party, or was confused who to pay, or
that McCray had already paid the amount due, or that the claims were made against the wrong
party, but merely argues that she disputes the debt. McCray admitted in her opposition that she
signed the note and the deed of trust, and admitted in her bankruptcy that she owed a debt though
she disputed it was Wells Fargo’s debt. That Court found who she owed it to (Wells Fargo who
was the servicer for Freddie Mac) such that the Court made a specific finding that Wells Fargo
was entitled to pursue the foreclosure. See ECF 174-4 *6. Similarly, the Circuit Court in the
State foreclosure action, made findings in denying McCray’s Motions to Stay and Dismiss, for
Summary Judgment and for injunctive relief that Wells Fargo had the right to foreclose and thus
had the right direct the Substitute Trustees to act as they did so that they could proceed with a
foreclosure sale. Indeed the Court found in denying McCray’s exception to the November 15,
2017 foreclosure sale and that that Court found that there was no procedural irregularity in how
the Substitute Trustees conducted the sale (ECF 174- 2 Dkt 90/2). The Maryland Court of
Special Appeals in its opinion has validated the right to foreclose. See ECF 174-3.

                                                                                                 5
                                           L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 6 of 16



       In her 4th Amended Complaint, McCray’s claim is that the debt was not validated in 2012
by the Substitute Trustees, and the SIWPC Defendant’s maintain it was on December 3 2012
(ECF 174-5). Despite the lengthy commentary McCray presents no evidence that same was not.
Once more, the testimony of the corporate designee of the White Law Firm was that the
verification was mailed – here by both certified and regular first class mail (see deposition of
Daniel J. Pesachowitz ECF 174-23 pgs 100-101). McCray’s sole evidence that verification was
not sent, is a hearsay letter to her that says that 8 months after the mailing the USPS had no
‘current record’ of the certified mails’ tracking number. The USPS letter is not under oath nor is
it in an affidavit, but merely a response to an inquiry, which inquiry McCray never provided so
we do not even know what information McCray sought. The USPS letter has no mention of any
regular mail being sent. Thus, McCray presents nothing to refute that it was ‘mailed’ (as the code
solely requires, it does not discuss receipt/delivery though same is implied), but merely seeks to
bootstrap herself to the conclusion by innuendo that it was not mailed.
       In this respect, McCray then seeks to validate her hearsay letter seeks to make
unsubstantiated claims to create a conclusion. Here McCray states that the rear of a certified mail
receipt, which she claims provides for a 2 year “record of ‘delivery’…” (McCray Opp. at pg.
24). First the receipt once again speaks only to a certified mailing, not regular mail, and speaks
as to delivery, not mailing. Thus if same were not delivered for a multitude of reasons or was lost
in the mail, which is not unheard of, then there would be no record of delivery though the
correspondence had been ‘mailed’. Under McCray’s conclusory end result logic, then under this
situation, this would tantamount to a FDCPA violation, which is very much like the case she
advances here. Once more McCray does not present any document or independent evidence
disputing the fact that the letter was ‘mailed’, whether by certified or regular mail.
       Likewise, McCray does not dispute that the NOI (CF 174-8) she received provided,
provided her with all the same information which would otherwise were verified by the White
Law Firms December 3, 2012 verification letter (ECF 174-5) . To circumvent this argument,
McCray argues that she was not presented with “documentation” evidencing same. Besides,
there is no obligation to provide McCray with any documents in the verification process (once
again see Chaudhry v. Gallerizzo, 174 F.3d 394, 406, (4th Cir. 1999) (There is no concomitant
obligation to forward copies of bills or other detailed evidence of the debt)). This information,
when coupled with the Wells Fargo correspondence which even included a notice for

                                                                                                 6
                                           L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 7 of 16



reinstatement (ECF 174-21 (which is attached a Wells Fargo payment notice)) and the loan
payment history (EFC 174-14) addressed the issues she contends were not and would in no way
confuse the most unsophisticated consumer as to who was the servicer, the investor and the
amounts due and in arrears. Again as discussed above, “the maker [of a note] should be
indifferent as to who owns or has an interest in the note so long as it does not affect the maker's
ability to make payments on the note.” In re Veal, 450 B.R. at 912. And McCray does not
suggest nor even allude to this fact as McCray merely stopped making mortgage payments. Even
if she was confused, she could have sought aid of the Court and made payments into the Court
Registry which she did not. In the end, the instant action is merely another mechanism as a
foreclosure avoidance scheme.
       McCray’s retort is to make much to do of Judge Russell’s January 24, 2014 and March
29, 2017 Memorandums discussing the position advanced that the custom and practice alleged
by the mailing of the December 3, 2012 verification (McCray Opp. at pg. 9). There a complete
reading of the Courts discussion centered on the ‘authenticity’ of the letter. As more fully
discussed in the SIWPC Defendants Motion, the December 3, 2012 verification letter (ECF 174-
5) was authenticated and validated by the testimony of Daniel J. Pesachowitz (ECF 174-23
pgs.100-101). Once more, McCray misconstrues the applicable law and his testimony. As such
the debt had been verified.
       Regardless when viewed in the totality of what information and verification McCray
received from Wells Fargo and the Substitute Trustees the debt had been verified, though maybe
not as McCray thinks is need to be done, but it was. Undeniably, the holdings by this Court, the
Bankruptcy Court and the State Courts all have found that the very information provided to
McCray prior to the and subsequent to her claimed debt dispute were proper and correct, so
McCray cant assert that she was in anyway mislead or deceived. Accordingly, those claims must
be denied and judgment entered for the SIWPC Defendants.


   4. The alleged Fake Documents

       McCray then seeks to interject, as she has in her own motion as well as in her newest
fourth action she filled, the renewed assertions and claims regarding the alleged fabrication of
documents, which led McCray to file attorney grievances to the Maryland Bar and to filed
numerous criminal complaints against the undersigned as well as counsel for Wells Fargo and

                                                                                                7
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
         Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 8 of 16



Freddie Mac to the United States Attorney for Maryland and the Maryland Attorney General.
The allegations are without fact or merit and are clearly being done and timed specifically to
further McCray’s foreclosure avoidance scheme (see for example ECF 174-21 with her
fraudulent check she sent to Wells Fargo as a alleged payoff of a debt she now claims she did not
owe them…) and in hopes of further delaying the eventual ratification of the sale. These claims
and assertions are irrelevant to the instant matter nothing more needs to be stated.1
        Despite the holdings of this Court, the Bankruptcy Court and the various Maryland State
Courts (though McCray just announced she was going to seek review of the Maryland Courts
decision in the United States Supreme Court), McCray continues to assert as she has done along
in a conclusory and unsubstantiated manner, that all the documents presented to various Courts
were fakes or       fabrications . McCray then tries without success to re challenge evidence
produced in the United States Bankruptcy Court, as well as that presented to her in her original
deposition (ECF174 -10), that the promissory note was a fake. McCray Opp. at pg. 27. Yet that
Court there found to the contrary (as was the case in her deposition), and the Court found that
Wells Fargo possessed the note and was entitled to enforce it. See Bankruptcy Courts findings
ECF 174-4 *6. This goes hand in hand with the Circuit Court decisions denying McCray’s
repeated Motions to Stay and Dismiss, Motions to Strike and for injunctive relief, in the State
foreclosure action.
        Clearly, all of McCray’s challenges about the documents have been found to be meritless
and thus do not negate the SIWPC Defendant’s right to judgment.

     5. McCray lacks Standing and sustained no damages arising from the alleged FDCPA
                                          violations


        McCray’s response to the lack of standing and lack of damages is also interesting.
McCray complains that the ‘filing of the foreclosure action’ in 2013 affected her life emotionally
and financially. McCray Op. at pg. 28. Again McCray admits it is the filling of the non-judicial
foreclosure (or as she has repeated asserted the “illegally filed foreclosure”) that has impacted
her and now, contributed to her divorce in 2014 (this was not raised previously nor in any
answers to interrogatories or at her depositions). See McCray Opp. at pgs 28-29.


1
 The Court should be aware that when Bar Counsel refused to pursue McCray’s complaints McCray filed a
Miscellaneous Action against Bar Counsel with the Maryland Court of Appeals, which was thereafter sealed.

                                                                                                      8
                                                L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 9 of 16



       Here, the real nature of McCray’s claim rears itself in her response in the opposition. It is
not an FDCPA claim, but her continued assertion as to the documents filed in the state
foreclosure action and the action itself. This is further disclosed by McCray who states the she
just filed “another FDCPA complaint” in her opposition, “[I]t is the SIWPC Defendants who
refuse to provide evidence that the documents they filed in the 2013 state foreclosure action are
not false, misleading, and deceptive documents.”. McCray Opp. at pg. 29. As such as discussed
at length in the SIWPC Defendants Motion, McCray did not sustain any damages from any
alleged FDCPA violation but only from matters arising out of the matters in the State foreclosure
action. McCray as the party invoking federal jurisdiction, she bears the burden of establishing the
cognizable injury-in-fact, elements as defined in citing Lujan v. Defenders of Wildlife, 504 U.S.
555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) and re affirmed in the Supreme Court's
decision in Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S.Ct. 1540, 1574, 194 L.Ed.2d 635 (2016)

       Here McCray tries to circumvent the issue and does not address same except in a
conclusory manner and in each occasion premises the result of the foreclosure action which has
already been found to have ben properly brought and that the secured party and hence the
SIWPC Defendants were fully entitled to pursue as they had. Once again, McCray only sustained
damages associated with the alleged “illegal filed foreclosure action” litigation and challenging
the Deed of Substitution of Trustees (4th Amend. Compl.¶¶33-35), Plaintiff does not further
articulate any tangible actual harm that she has suffered directly arising from or traceable to the
verification issue. Furthermore, McCray does not even appear to allege that she suffered an
intangible injury by virtue of any technical procedural violation, if any, so as to even assert a
claim for the $1000.00 statutory damages under 15 U.S.C. § 1692k(a) which mandates that a
successful plaintiff is only entitled actual damages, costs, and a reasonable attorney's fee (here
McCray is pro se). Once again despite her allegations of sending 141 pages of support none of
them arose out of the FDCPA but were out of the foreclosure proceeding as she testified in her
deposition. See McCray Deposition Exhibit ECF 174-7 pgs. 84, 91-92, ECF 174-29, ECF 174-10
pgs 16-19.Therefore, McCray fails to meet her burden of validating any actual damage or harm
from any alleged FDCPA violation and as such the SIWPC Defendants are entitled to judgment.


   6. COUNT II of the 4th Amended Complaint is meritless


                                                                                                9
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
       Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 10 of 16



   Initially, McCray once again admits that her attack is premised upon the bringing of the State
foreclosure action because of the alleged “false misleading and deceptive documents “ filed
therein which invalidated the State Courts jurisdiction . McCray Opp. at pg. 30. Indeed despite
McCray receiving a verification of the debt letter in an attempt to forestall the foreclosure sale,
the SIWPC Defendants on May 4, 2017 sent her a verification which complied with the Statute.
See ECF 174-28). McCray responds by attaching a letter of May 10, 2017, demanding
documentation supporting the verification. See McCray Opp. Exhibit R. As discussed at length
above and in the Motion, the Courts have held contrary to McCray’s thinking, and that
verification of a debt involves nothing more than the debt collector confirming in writing that the
amount being demanded is what the creditor is claiming is owed. See Azar v. Hayter, 874
F.Supp. at 1317. This is clearly consistent with the legislative history. S.Rep. No. 95–382, at 4
(1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1699. Furthermore, as discussed above and not
refuted by McCray in any way with any applicable case law, Chaudhry makes it abundantly clear
that is no obligation to provide any documentation in the verification. Chaudhry v. Gallerizzo,
174 F.3d at 406.
   Secondly as discussed in the Motion and not responded to by McCray in her opposition,
§1692g merely provides for a debt dispute to arise upon the initial communication letter with the
consumer. 15 U.S.C. § 1692g(a)-(b). Once the demand letter has been sent there is no right to
seek additional verifications. Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470,
473 (7th Cir.2007) (explaining that § 1692g(d) means that “legal pleadings no longer need be
preceded or accompanied by verification notices”) as cited in Allen v. Bank of Am., N.A., 11 C
9259, 2012 WL 5412654, at *4 (N.D. Ill. Nov. 6, 2012). Despite the verifications provided by
Wells Fargo, the NOI provided which revalidated the information Wells Fargo provided and
ostensibly the verification provide by the White Law Firm on December 3, 2012 (ECF 174-5),
McCray continued with a course of additional debt disputes between 2012 through the date of
sale. As a courtesy, and without being an admission to McCray, her debt disputes were re-
verified in compliance with 15 U.S.C. § 1692g(a)-(b) not only by SIWPC but upon information
Wells Fargo as well until they were dismissed from the action.
   Likewise, McCray fails to address with any opposition the §1692e claims (proscribing false,
deceptive or misleading representation in connection with a collection of a debt), as Judge
Russell found the assertions as to the advertisement “belies the undisputed language of the

                                                                                               10
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
        Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 11 of 16



advertisement which does not mention her name or that she owes a debt”.(Russell Opinion ECF
174-6). McCray’s claim that the illegal foreclosure was improperly docketed in Baltimore City
Circuit Court violated §1692e(5) (4th Amend. Compl. ¶29) has also been found by COSA, the
United States Bankruptcy Court, and this Court, to lack merit, as the right to foreclose has been
validated. Thus under the Younger v Harris 401 U.S. 37 (1971), this Court must abstain from
interfering in that state proceeding which is what McCray is attempting this Court to determine,
i.e., the validity of the State foreclosure action. As this Court found in McCray II, all the
elements of the Younger test were satisfied, In the instant case which is a mirror of McCray II,
this Court must find the same applicable to McCray’s §1692e(5) and (2)(A) claims, which must
be dismissed.
   Similarly, McCray fails to oppose the Motion as to McCray’s §1692i(a)(1) claim about bring
the foreclosure action in Baltimore City Circuit Court (or as she describes, “the foreign state
tribunal is not a judicial district” (4th Amend. Compl. ¶30)). This is nothing more than a
misconstruction of the statute mandating that the foreclosure be brought in the jurisdiction where
the property is situated which has now been validated by COSA, the United States Bankruptcy
Court and this Court. The jurisdiction in Baltimore City Circuit Court for the foreclosure had
nothing to do with federal jurisdiction, but it is instructive how McCray misconstrues and
misapplies statutes in her attempt to bootstrap herself into the claims she had made in the instant
case.
   Likewise, McCray fails to oppose the Motion as it pertains to her §1692f claims – employing
unfair or unconscionable means to collect or attempt to collect a debt. Here, McCray asserted
that Defendants never had the right to seek the very enforcement that they were retained to
pursue by Wells Fargo. Once again, the Younger Doctrine comes into pay which would preclude
this Court from resolving this issue. Obviously now that COSA has adjudicated this issue and
McCray’s certiorari petition to the Maryland Court of Appeals has been denied this issue, the
right to foreclose has now become law of the case and preclude McCray’s arguments.
   Finally, McCray does not respond to the Motion as it applies to McCray’s §1692j(a) and (b)
claims that asserts deceptive forms used to appoint the substitute trustees and used those powers
to dispossess McCray of her property. Again, Courts of competent jurisdiction have all found
that Wells Fargo had the right to foreclose and the Bankruptcy Court even lifted McCray’s Stay
to do so and had the right to direct the SIWPC Defendants to act as they. Indeed the Maryland

                                                                                               11
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
       Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 12 of 16



appellate Courts have found that there was a right to foreclose and the Circuit Court has held in
denying McCray’s exceptions to sale that there was no procedural irregularity in how the sale
was conducted by the Substitute Trustees /SIWPC Defendants. Clearly res judicata (more fully
discussed below) precludes the claims as does Younger.
   Once again, Judge Russell’s March 3, 2017 Opinion (ECF 174-6; ECF 97) very clearly
adjudicated the very actions that McCray has alleged and precludes all claims besides her
§1692g claim which was fully addressed in the Motion.


   7. Res Judicata Bars McCray’s Claims

   As discussed above, McCray is really-non responsive in her opposition to the 2016 claim.
   First, McCray admits that the Court dismissed her very same 2016 claims in McCray II. Yet
without any plausible explanation, she continues to assert that Younger and the above arguments
(section 6 above) do not bar her 2016 claims in this case. Once again, McCray misconstrues not
only the law, but Judge Russell’s decision (ECF 174-6) which made it very clear in granting
summary judgment to the same defendants as named here. McCray consolidated into this case.
(ECF 98). Under the Court’s prior ruling, Count II should be dismissed. Even assuming this is
not the case, then the Motion for Summary Judgment is still applicable, and the right to foreclose
which has been full adjudicated in the Bankruptcy case and the State foreclosure action would
invariably preclude the claim.
   Besides the decision rendered in McCray II (ECF 174-6) being clearly res judicata as to
McCray’s 2016 claims, the decision in the State court adjudicating the right to foreclose where
McCray attempted to raise the very same arguments she has in both the 2013 and in 2016 should
be a basis for summary judgment in this Court. Because the relevant prior proceeding was in a
Maryland state court, this Court should apply Maryland law regarding res judicata. See Migra,
465 U.S. at 81. “Res judicata and collateral estoppel are based upon the judicial policy that the
losing litigant deserves no rematch after a defeat fairly suffered, in adversarial proceedings, on
issues raised, or that should have been raised.” Grady Mgmt., Inc. v. Epps, 218 Md.App. 712 98
A.3d 457, 472 (2014). “Res judicata . . . bars a party from re-litigating a claim that was decided
or could have been decided in an original suit.” (Emphasis added) Laurel Sand & Gravel Co. v.
Wilson, 519 F.3d 156, 161 (4th Cir. 2008) (citing Pueschel v. United States, 369 F.3d 345, 355
(4th Cir. 2004)). When a federal court litigant asserts res judicata based on a state court

                                                                                               12
                                          L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
       Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 13 of 16



judgment, “[the] federal court must give to [the] state court judgment the same preclusive effect
as would be given that judgment under the law of the State in which the judgment was rendered.”
Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Under Maryland law, res
judicata, or claim preclusion, “applies when (1) the present parties are the same or in privity with
the parties to the earlier dispute, (2) the claim presented is identical to the one determined in the
prior adjudication, and (3) there has been a final judgment on the merits.” Capel v. Countrywide
Home Loans, Inc., No. WDQ-09-2374, 2010 WL 457534, at *3 (D. Md. Feb. 3, 2010) (citing
Anne Arundel County Bd. of Educ. v. Norville, 887 A.2d 1029, 1037 (Md. 2005)).
   Regarding the first prong, it is undisputed that this case involves the same parties as in the
state action or ones in privity with the state-action parties. See Prudencio v. Capital One, N.A.,
No. PWG-16-2693, 2016 WL 6947016, at *2 (D. Md. Nov. 28, 2016) (citing Jones v. HSBC
Bank USA, N.A., No. RWT 09CV2904, 2011 WL 382371, at *5 (D. Md. Feb. 3, 2011) (finding
that “because all defendants share a mutuality of interest with respect to the validity of the
foreclosure judgment, the first element of the claim preclusion test is met”)).
   “Privity for res judicata purposes involves a person so identified in interest with another that
he represents the same legal right.” FWB Bank v. Richman, 354 Md. 472, 498, 731 A.2d 916
(1999) (quoting In re Matter of Wilcher, 56 B.R. 428, 438 (Bankr. N.D. Ill. 1985)). In the State
Foreclosure Action, Wells Fargo’ s interests were in privity with the substitute trustee, John E.
Driscoll, et al., who initiated the foreclosure proceedings, and McCray was the defendant. In this
action, McCray is the plaintiff, and Wells Fargo was and the Substitute Trustees are, the
defendants. ECF 105, Corrected Fourth Amended Complaint. In the State foreclosure action,
Wells Fargo was the loan servicer and has acted as attorney-in-fact for Freddie Mac. Jones v.
HSBC Bank USA, N.A., 444 F. App’x 640, 644 (4th Cir. 2011) (finding privity where the sole
party that prosecuted the foreclosure action on behalf of the loan servicer and noteholder was the
party to the federal action); Anyanwutaku v. Fleet Mortg. Grp., Inc., 85 F. Supp. 2d 566, 571 (D.
Md.), aff’d, 229 F.3d 1141 (4th Cir. 2000) (citing FWB Bank v. Richman, 354 Md. 472, 498, 731
A.2d 916 (1999)) (“Although the actual parties to the foreclosure action are not the same in both
suits, those who were substituted are in privity with those named in the original suit.”);
Prudencio v. Capital One, N.A.,No. PWG-16-2693, 2016 WL 6947016, at *2 (D. Md. Nov. 28,
2016) (citing Jones v. HSBC Bank USA, N.A., No. RWT 09CV2904, 2011 WL 382371, at *5 (D.



                                                                                                13
                                           L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
       Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 14 of 16



Md. Feb. 3, 2011) (finding that “because all defendants share a mutuality of interest with respect
to the validity of the foreclosure judgment, the first element of the claim preclusion test is met”)).
   As to the second prong, Maryland uses the transaction test to determine whether the claims in
this case are identical to those in the prior proceeding. See Kent Cnty. Bd. of Educ. v. Bilbrough,
525 A.2d 232, 238 (Md. 1987). “Under the transaction test, a ‘claim’ includes all rights of the
plaintiff to remedies against the defendant with respect to all or any part of the transaction, or
series of connected transactions, out of which the claim arose.” Boyd v. Bowen, 806 A.2d 314,
325 (Md. Ct. Spec. App. 2002) (citing FWB Bank v. Richman, 731 A.2d 916, 928 (Md. 1999)).
In this case, the State Foreclosure Action and the present case involve the same Note and Deed
of Trust on the Property, and Plaintiff’s numerous motions to stay or dismiss and for injunctive
relief in the foreclosure proceeding in State court were grounded in the same claims that McCray
raises in this case. Clearly the second prong is met.
   “With regard to the [third] element, ‘final judgment’ includes any prior adjudication of an
issue in another action that is determined to be sufficiently firm to be accorded conclusive
effect,’ based on factors such as whether the parties were heard in the issue and whether the
decision was appealable.” (Emphasis added) Graves v. OneWest Bank, FSB, No. PWG-14-1995,
2015 WL 2452418, at *5 (D. Md. May 20, 2015) (quoting Morgan v. Morgan, 68 Md. App. 85,
92 (Md. Ct. Spec. App. 1986) (quoting Rest. 2d (Judgments) § 13 (emphasis in Morgan))). “In a
foreclosure proceeding, . . . if the defendant indeed does challenge the right to sell prior to the
sale and the court actually determines that right after a proper hearing, that issue cannot be re-
litigated in a subsequent phase of the action.” Id. (quoting Morgan, 68 Md. App. at 92). Here the
Maryland Court of Special Appeals in its opinion discussed both the hearing issue (ECF 174-3
*4) as well as affirming the denial of the numerous Motion to stay and dismiss which all were
premised on the very same basis of the 2013 claims. See COSA Opinion ECF 174-3 *1.
Accordingly, the Circuit Court’s denial of Plaintiff’s motion to dismiss the foreclosure
proceeding constitutes a final judgment for res judicata purposes. See Morgan, 510 A.2d at 270;
cf. Talley v. Ocwen Loan Servicing, No. 16-CV-389, 2016 WL 1321427, at *2 (D. Md. Apr. 5,
2016), (finding res judicata applicable in a pending foreclosure action where “the state court has
already permitted the parties to schedule a foreclosure sale and denied Plaintiff's objections”),
aff’d in part, vacated in part on other grounds, remanded sub nom. Talley v. Ocwen Loan
Servicing, LLC, No. 16-1478, 2017 WL 218858 (4th Cir. Jan. 19, 2017). This is so even though

                                                                                                14
                                           L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
       Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 15 of 16



the state decision went on appeal and was affirmed. See Powell v. Breslin, 59 A.3d 531, 538–39
(Md. 2013) (collecting cases). Consequently, the third and final prong is satisfied, and Plaintiff’s
claims in this case are barred under the doctrine of res judicata
                                         CONCLUSION

       McCray’s arguments regarding the debt dispute is without merit and should be barred by
Younger and generally accepted claim preclusion doctrines. Even if not, they fail factually and
tantamount to nothing but conclusory assertions in a veiled attempt to collaterally attack the State
foreclosure proceeding. Even if there was a dispute as to the White Law Firms verification of the
debt on December 3, 2012, it is clear that the verification would have been superfluous at best
and was not a material violation regardless. Indeed McCray has not sustained any damages
arising out of the alleged FDCPA claims. Indeed, no where in either of her opposition or even in
her 4th Amended Complaint does McCray answer the “who, what and when” questions as to any
particular actions undertaken by any of the SIWPC Defendants with regard to any of the claims.
In fact, McCray’s opposition to the Motion merely reinforces that the action had nothing to do
with the FDCPA, but is solely a collateral challenge to the foreclosure action.
       Accordingly, for the reasons more fully articulated in the SIWPC Defendants Motion for
Summary Judgment as well as in this Reply to McCray’ Opposition to the Motion, the SIWPC
Defendants move for summary judgement as there is no genuine dispute of any material fact.


                                                      Respectfully Submitted:

                                                      Samuel I. White, PC
                                                      /s/ Robert H. Hillman
                                                      Robert H. Hillman, MD 06910
                                                      611 Rockville Pike #100
                                                      Rockville, MD 20852
                                                              301-804-3385
                                                              Fax 301-838-1954
                                                      rhilllman@siwpc.com
                                                      Attorney for Samuel I White
                                                      P.C. and the SIWPC Individuals




                                                                                                15
                                           L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
       Case 1:13-cv-01518-ADC Document 179 Filed 02/08/19 Page 16 of 16



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 8, 2019 I filed via CM/ECF and served by first
class mail, postage prepaid a copy of the foregoing to: Renee L. McCray, 109 North Edgewood
Street, Baltimore, MD 21229, Plaintiff;
                                                     /s/ Robert H. Hillman
                                                     Robert H. Hillman




                                                                                            16
                                       L:\1\00621\Sum Jmt\Filed MSJ\Reply to Opp\Reply V1.docx
